MEMORANDUM DECISION IN MANDAMUS
Relator, James R. Sheets, commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying him permanent total disability compensation, and to enter an order granting said compensation.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In his decision the magistrate determined that (1) the report of Dr. Fallon is equivocal as to relator's ability to perform light work, as the report may support only a finding that relator can perform sedentary work, (2) the Lowe vocational report does not support the commission's non-medical analysis because that report found relator employable only in an entry level light occupation, (3) the Arnett report is problematic insofar as the commission relied on it to support the commission's non-medical analysis of relator's ability to engage in sedentary work, and (4) the commission's overstatement regarding relator's failure to attempt rehabilitation may have affected the commission's denial of permanent total disability compensation. Given those conclusions, the magistrate recommended that a writ be granted.
No objections have been filed to the magistrate's decision.
Finding no error of law or other defect on the face of the magistrate's decision, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, we issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order denying relator's permanent total disability application, and in a manner consistent with the magistrate's decision to enter a new order either granting or denying relator's permanent total disability application.
Limited writ granted.
DESHLER, J., and LAZARUS, P.J., concur.